Opinion issued April 28, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00259-CV
                             ———————————
    IN RE FALILU OJUGBELE, INDIVIDUALLY AND AS NEXT FRIEND
               OF A.O., F.O., AND F.O., MINORS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Falilu Ojugbele, individually and as next friend of A.O., F.O., and

F.O., minors, has filed a petition for a writ of mandamus, challenging the trial court’s

order denying his motion for summary judgment.1


1
      The underlying case is Falilu Ojugbele, individually and as next friend of A.O., a
      minor, F.O., a minor, and F.O., a minor v. Faithland Healthcare & Rehab Inc. aka
      Advanced Medical and Rehab Center, Cause No. 19-DCV-263455, pending in the
      240th District Court of Fort Bend County, Texas, the Honorable Frank J. Fraley
      presiding.
      Relator has an adequate remedy by appeal. See In re State Farm Lloyds, No.

13-16-00049-CV, 2016 WL 902864, at *3 (Tex. App.—Corpus Christi Mar. 9, 2016,

orig. proceeding) (mem. op.) (“Deferring review of the trial court’s order denying

summary judgment until after the rendition of a final judgment in this case will not

skew the proceedings, potentially affect the outcome of the litigation, or compromise

the presentation of relator’s defense in ways unlikely to be apparent in the appellate

record.”) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004)

(orig. proceeding)). Mandamus relief, therefore, is not appropriate.

      The petition for writ of mandamus is denied.

                                  PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




                                          2